PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GN HEARING A/S
Application No. 16/935,172
Filed: 21 Jul 2020
For: HEARING INSTRUMENT COMPRISING A PARASITIC BATTERY ANTENNA ELEMENT
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 2017P00050US01


This is a decision on the “RENEWED PETITION TO ACCEPT UNINTENTIONAL DELAYED CLAIM OF PRIORITY”, filed August 12, 2022.  The petition is being treated as a renewed petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to nonprovisional application No. 16/195,831. The petition is also being treated as a renewed petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign European Application No. 17211043.9, filed December 29, 2017.  

The petition under 37 CFR 1.78(e) is GRANTED.

The petition under 37 CFR 1.55(e) is GRANTED.

Applicant previously filed a petition under 37 CFR 1.78(e) and 37 CFR 1.55(e) on June 1, 2022. However, the petition was dismissed in a decision mailed on August 5, 2022. The decision explained that the ADS was not properly marked up. In addition, Applicant did not make the required statement of unintentional delay.

With the instant renewed petition, Petitioner has submitted a properly marked up ADS and made the proper statement of unintentional delay.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 120 is accepted as being unintentionally delayed.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an Application Data Sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 
(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With the instant renewed petition, Petitioner has submitted a properly marked up ADS and made the proper statement of unintentional delay. As such, all of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed domestic application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

Receipt of an electronic copy of the foreign priority document in prior-filed Application No. 16/195,831 filed November 19, 2018 is acknowledged. Therefore, the exception at 37 CFR 1.55(h) applies.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to Group Art Unit 2652 for consideration of the RCE, filed August 12, 2022.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Attachment:  Corrected Filing Receipt